Case 3:20-cv-12827-MAS-DEA Document 1-3 Filed 09/18/20 Page 1 of 3 PageID: 30




                                EXHIBITB
Case 3:20-cv-12827-MAS-DEA Document 1-3 Filed 09/18/20 Page 2 of 3 PageID: 31




                                "NOTICE" OF RIGHT FOR RECISSION



     August 7, 2020

     To whom it may concern,

     Under the authority of the Truth in Lending Act pursuant to 15 U.S.C. § 1635(a), I
    exercise my right to rescind the transaction. The pretender lender failed to
    disclosure pertinent information before any documents were signed, before.
    during and after. and has concealed the very fact from Michael Siano.
    GLENDENNING MORTGAGE CORPORATION was not the bone-fide true
    lender. GLENDENNING MORTGAGE CORPORATION (pretender Lender), their
    failure to disclose this pertinent infonnation clearly provides that this so-called
    loan was not consummated. Pursuant to 15 U.S.C. § 1635(f)(3) the obligor's
    right to rescind is based in whole or in part on any matter involved in such
    proceeding, then the obligor's right of rescission shall expire three years after the
    date of consummation of the transaction or upon the earlier sale of the property,
    or upon the expiration of one year following the conclusion of the proceeding, or
    any judicial review or period for judicial review thereof, whichever is later.

    Whereas, I e:>;cercise my right and hereby "Notice" all parties my right of
    rescission.

                                       Sincerely,

                                                     Michael Patrick~-
                                                      ~                          ..--·

    C.C.   GLENDENNING MORTGAGE CORPORATION
           81 E Water St Toms River, NJ 08753

           WELLS FARGO BANK
           420 Montgomery Street San Francisco, CA 94104
           M&T BANK
           1 M&T PLAZA Buffalo, NY 14203
           Parker McCay PA
           9000 Midlantic Drive Suite 300 P.O. Box 5054 Mount Laurel, NJ 08054
    Case 3:20-cv-12827-MAS-DEA Document 1-3 Filed 09/18/20 Page 3 of 3 PageID: 32




    H-8-Resclssion Model Form (General)
    NOTICE OF RIGHT TO CANCEL
                                                                                                                                                Iii
    Your Right to Cancel
    You are entering Into a transaction that wlll result In a (mortgage/
                                                                           How to Cancel
                                                                           If you decide co cancel tlJls.trans~tion, you may do so by noti•
                                                                                                                                                Ii
    Hon/ security ln1erestl (.:,n/inl your home, You have. a legal right   fyl119 us in writing, at ~""'r ~ A NI<.
    under federal law to cancel this transaction, without cost, within             d.. M~t PLA-Z.A-                                             i
    three business days from whichever of the following events occurs
    last:                                                                        ~~\~•;n•N~db7;_;;:;                                            I
    (1) , the date of the transaction, which is                            You ·may use any written statement that Is signed and dated by
                                                                           you and states vour Intention to cancel,     or you n,ay use this
         o~/o;J./-z.o'Ct;,                        :or                      notice by dating and signing ,below. Keep one copy of this notice
    C21 the date you received your Truth in Lending disclosures: or        because It contains lmportarc information about your rights.
    C31 the data you received this notice of your right to cancel,
~
                                                                           If you cancel by mall .or. telegram, you must send the nodes no
     If you cancel the transacdon, the (mort;age/lien/securlty In·
    terestl Is also cancelled, Within 20 calendar days a~er we receive     later than midnight of                     td11e1
    your notice, we must take the steps necessary to reflect the feet      lor midnight of the third business dav followlng the latest of the
    that the (mortgage/lien/~ecurity interest! (on/In! your home has       three events listed above), If you send or deliver vour written
    been cancelled, and we must return to you any money or pro•            notice to cancel some other way, It must be delivered co the
    perty you have given to us or to anyone else In connectiortwlth        above address no later than that time,
    this transactlori.
                                                                            I WISH TO CANCEL
     You mav keep any money or property we have given you until
     we have done the things mentioned above, but· you must then
     offer to re1urn the money or property, If It Is lmpractlcal or
                                                                            Ck?:2---:
                                                                            Contumer•, Signature
                                                                                                                              l)~/o-;/zb~
                                                                                                                              Date
     unfair for you to reiurn the property, you must offer Its reason•
     able value, You may offer to return the iiroperty at your home or
                                                                                                                                                 ;,z
     at the location of the proper1y. Mone•, must be returned to tha
     address below. If we do not take possession of the monev or                                                                                .~
     propeny wllhln 20 calendar days of your offer, you may keep_ it
     without further obligation.                                                                                                                J
                                                                                                                                                :c
